Title: From Thomas Jefferson to C. W. F. Dumas, 14 June 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris June. 14. 1787.

I arrived at this place three days ago, and avail myself of the first possible moment of acknowleging the receipt of your favors of the 5th. and 7th. of June. The letters they accompanied for Mr. Jay shall be sent by the packet which sails the 25th. instant, and by a passenger. My letters from America are none later than the 24th. of April. The disturbances in the Eastern states were entirely settled. I do not learn that the government required any capital punishments. We promise ourselves good from the Convention holding at Philadelphia. It consists of the ablest men in America. It will surely be the instrument of referring to Congress the regulation of our trade. This may enable them to carry into effect a general impost which one or two obstinate states have so long prevented. Between six and seven hundred thousand acres of land are now surveied into townships, and will be immediately sold. The backwardness of the states to bring money into the public treasury has increased rather than diminished. This has prevented the Treasury board from remitting any money to this place for some time past, and Mr. Grand has given me notice that their funds in his hands are exhausted, and himself considerably in advance. This renders it necessary for us to suspend all draughts on him until he shall receive supplies from the Board of treasury, to whom I write to press remittances. The moment we shall have wherewithal to answer your accustomary draughts I will exercise the pleasing office of giving you notice of it. Indeed, [as] I perceive by the papers that Mr. Adams is gone over to Holland [I] am not without hopes that his object may be to procure supplies of money, and that your exertions joined with his may give relief to us all. I have no answer from Congress on the subject which has been thought of between us. I am afraid we may consider the refusal of the impost as an answer. I am exceedingly anxious to see the turn the affairs of your country may take. It will surely be seen soon whether for the better or worse. I wish nothing may be gathering in the horizon to obscure the prospects of the patriotic party. My prayers for their prosperity are warm, as are the sentiments of personal esteem and respect with which I have the honour to be Sir your most obedient & most humble servant,

Th: Jefferson

